Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne Resper appeals the district court’s orders denying relief on his motions for reconsideration in his 42 U.S.C. § 1983 (2012) proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Resper v. Maryland, No. 8:13-cv-03717-PJM (D. Md. Dec. 3, 2014; filed Feb. 12, 2015 and entered Feb. 13, 2015). We dispense with oral argument because the facts and legal *233contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.